Case: 1:20-cv-00028 Document #: 38-1 Filed: 05/29/20 Page 1 of 2 PagelD #:187

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

CYNTHIA PRYOR,
Plaintiff,
-Vs-

TARGET CORPORATION

Defendant.

EASTERN DIVISION

Case No.: 2020-CV-28

Judge: Judge John J. Tharp, Jr.

en a ee ee ee

TARGET CORPORATION’S PRIVILEGE LOG

Magistrate Judge: Judge Sunil R. Harjani

 

 

DOCUMENT / COMMUNICATION / AUTHOR DATE | PRIVILEGE
INFORMATION
Oral and written e-mails, Defendant's Various | Attorney/ client,
statements, correspondence and legal insurer/insured, and
communications of and between department, work-product privileges
defendants, their attorneys, and defense
claims representatives regarding counsel, and
any subject-matter related to this claims
suit representatives,

and those

acting under
their direction

 

 

Sedgwick Claims Management
Services’ Claim Notes and Defense
Counsel’s Notes.

acting under
their direction

 

 

 

Defense Various | Attorney/client,
counsel and insurer/insured, and
claims work- product privileges
representatives

and those

 

 

Respectfully submitted,
Johnson & Bell, Ltd.

/s/Catherine P. Gorman
One of the Attorneys for Defendant, Target
Corporation

tabbies

EXHIBIT

A_

 
Case: 1:20-cv-00028 Document #: 38-1 Filed: 05/29/20 Page 2 of 2 PagelD #:188

ROBERT M. BURKE, #6187403

CATHERINE P, GORMAN, #6320695

JOHNSON & BELL, LTD.

Attorney for Defendant

33 West Monroe Street, #27700

Chicago, Illinois 60603

Telephone: (312) 372-0770

e-mail: burker@jbltd.com
gormanc@jbitd.com

 
